Exhibit 10.6 1, Acceptance Application Project name Equity Registration and Depository System, designed for the Shenzhen International Hi-Tech Equity Exchange Application Entity ChinaE.com Technology (Shenzhen) Co., Ltd Customer Contact Zhao Yaping (赵雅平) Project Manager Feng Yujian (冯裕坚) Telephone Telephone 82210238-883 Statements Thanks to both parties concerted efforts, all required functions specified in the Cooperation Agreement on the Development of an Equity Registration and Depository System have been completed and performed. After both parties’ multi-tests, it is confirmed that all the functions satisfy the requirements of theCooperation Agreement. Both parties agree that the whole system is completed, and agree to conduct a on-site acceptance test on December 22, 2006. Remarks Internet searching system is still under construction, will be checked at another time. Signature Developer: ChinaE.com Technology (Shenzhen) Co., Ltd. [Seal] Li Yuping (李玉平) [Signature] Customer: Shenzhen International Hi-Tech Equity Exchange [Seal] Zhao Yaping (赵雅平) [Signature] Date December 22, 2006 December 22, 2006 2, Acceptance of Documentations NO. Document Name Completeness Consistency Accuracy Legibility 1 User's Guide √ 2 Solutions for Database Backups √ 3 　 　 　 　 　 Conclusions about the Acceptance Check Acceptable Signature Developer: ChinaE.com Technology (Shenzhen) Co., Ltd. [Seal] Li Yuping (李玉平) [Signature] Customer: Shenzhen International Hi-Tech Equity Exchange [Seal] Zhao Yaping (赵雅平) [Signature] Date December 22, 2006 December 22, 2006 3, Acceptance Report Project name Equity Registration and Depository System, designed for the Shenzhen International Hi-Tech Equity Exchange Application Entity ChinaE.com Technology (Shenzhen) Co., Ltd Customer Contact Zhao Yaping (赵雅平) Project Manager Feng Yujian (冯裕坚) Telephone Telephone 82210238-883 Items under Inspections 1, All required functions in the Cooperation Agreement on the Development of an Equity Registration and Depository System. 2, Relevant documents. Acceptance Standard The functions satisfy the requirements specified in the Cooperation Agreement on the Development of an Equity Registration and Depository System. Problems and Solutions The System is acceptable and hasn’t found any problems. Conclusions about the Acceptance Check Acceptable Remarks Any problems appear later, ChinaE should appoint personnel to solve them. Signature Developer: ChinaE.com Technology (Shenzhen) Co., Ltd. [Seal] Li Yuping (李玉平) [Signature] Customer: Shenzhen International Hi-Tech Equity Exchange [Seal] Zhao Yaping (赵雅平) [Signature] Date December 22, 2006 December 22, 2006
